

115 S1337 RS: Capitalizing on American Storage Potential Act
U.S. Senate
2017-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 422115th CONGRESS2d SessionS. 1337[Report No. 115–254]IN THE SENATE OF THE UNITED STATESJune 12, 2017Mr. Manchin (for himself, Mrs. Capito, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesMay 22, 2018Reported by Ms. Murkowski, with an amendmentOmit the part struck through and insert the part printed in italicA BILLTo amend the Energy Policy Act of 2005 to make certain strategic energy infrastructure projects
			 eligible for certain loan guarantees, and for other purposes.
	
 1.Short titleThis Act may be cited as the Capitalizing on American Storage Potential Act. 2.Strategic energy infrastructure projectsSection 1703 of the Energy Policy Act of 2005 (42 U.S.C. 16513) is amended—
 (1)in subsection (b)— (A)in paragraph (2), by striking in subsection (d)) and inserting described in subsection (d) and strategic energy infrastructure meeting the criteria described in subsection (f)); and
 (B)by adding at the end the following:  (11)Strategic energy infrastructure meeting the criteria described in subsection (f).; and
 (2)by adding at the end the following:  (f)Strategic Energy Infrastructure projectsThe Secretary may make guarantees under this section for any strategic energy infrastructure project that is a regional project—
 (1)that supports a more effective energy market performance due to the scale of the project, such as a project with the capacity to store and distribute greater than 100,000 barrels per day of hydrocarbon feedstock with a minimum gross heating value of 1,700 Btu per standard cubic foot; and
 (2)with the potential to significantly contribute to the economic resilience of the region in which the project is located.”.which the project is located.
 (g)National security reviewBefore making a guarantee for a project under this section, the Secretary shall certify that the guarantee is in the national interest and will not harm the national security of the United States, in accordance with Department of Energy Order 142.5 (relating to the Committee on Foreign Investment in the United States) (or a successor order)..May 22, 2018Reported with an amendment